 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                               Case No.: 2:18-cv-00102-JAD-PAL
 4 Omar Hernandez,
 5                     Plaintiff
                                                                    Order Directing Service
 6 v.
 7 Romeo Aranas, et al.,
 8                     Defendants
 9
10
11            On September 5, 2018, this court issued its screening order, stayed this case for 90 days,

12 and directed the Attorney General’s Office to advise the Court by September 26, 2018, whether
                                                                        1
13 it will enter a limited notice of appearance on behalf of defendants. The court inadvertently
14 omitted from that order the language directing the Clerk of the Court to serve the Attorney
15 General’s Office. This order now serves the Attorney General’s Office and directs the Attorney
16 General’s Office to enter a limited notice of appearance on behalf of defendants for the purpose
17 of settlement. No defenses or objections, including lack of service, will be waived as a result of
18 the filing of the limited notice of appearance.
19            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court IS DIRECTED TO

20 electronically SERVE a copy of this order, a copy of the screening order (ECF No. 13), and a
21 copy of plaintiff’s complaint (ECF No. 14) on the Office of the Attorney General of the State of
22 Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This does
23 not indicate acceptance of service.
24            IT IS FURTHER ORDERED that the Attorney General’s Office must advise the court

25 by October 31, 2018, whether it will enter a limited notice of appearance on behalf of
26
27
     1
28       ECF No. 13.
                                                       1
 1 defendants for the purpose of settlement. No defenses or objections, including lack of service,
 2 will be waived as a result of the filing of the limited notice of appearance.
 3          IT IS FURTHER ORDERED that all deadlines in the September 5, 2018 order (ECF No.
 4 13) are reset from this order.
 5 Dated: October 10, 2018
 6
                                                              _________________________________
 7                                                            U.S. District Judge Jennifer A. Dorsey

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
